UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                          Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :                              Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x

      ORDER GRANTING DEBTOR’S APPLICATION PURSUANT TO SECTION
    327(e), 328(a), 330 AND 1107(b) OF THE BANKRUPTCY CODE, BANKRUPTCY
     RULES 2014 AND 2016, AND LOCAL RULES 2014-1 AND 2016-1 FOR ENTRY
     OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
      BLANK ROME LLP AS SPECIAL LITIGATION, REAL ESTATE, AND TAX
         COUNSEL EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

        Upon the application (the “Application”) [ECF No. 11] 1 of the Debtor for an Order,

pursuant to sections 327(e), 328(a), 330, and 1107(b) of title 11 of the United States Code (the

“Bankruptcy Code”), Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rules 2014-1 and 2016-1 of the Local Bankruptcy Rules for the

Southern District of New York (the “Local Rules”) authorizing the employment of Blank Rome

LLP (“Blank Rome”) as special litigation, real estate, and tax counsel to the Debtor nunc pro tunc

to the Petition Date; and upon the Golsorkhi Affidavit and the BR Declaration filed in support of

the Application; and upon the objection to the Application (the “Objection”) [ECF No. 15] filed

by Azadeh Nasser Azari; and upon the Debtor’s reply to the Objection (the “Reply”) [ECF No.

21]; and a hearing on the Application having been held on November 14, 2019 (the “Hearing”);

and the Court having reviewed the Application, the Golsorkhi Affidavit, the BR Declaration, the

Objection, and the Reply; and the Court being satisfied with the representations made in the



1
 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
Application.


149362.00601/121971184v.3
Application and the BR Declaration that Blank Rome represents no interest adverse to the Debtor

with respect to the matters on which Blank Rome will be employed, that its employment is

necessary and in the best interests of the Debtor’s estate, creditors, and other parties in interest;

and upon the record of the Hearing; and it appearing that the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; and it further appearing that this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and due and sufficient notice of the Application having been given under the particular

circumstances; and it appearing that no other or further notice need be provided; and upon the

record herein; and after due deliberation thereon; and sufficient cause appearing therefor, it is

hereby

ORDERED THAT,

         1.    The Application is GRANTED as set forth herein.

         2.    Pursuant to sections 327(e), 328(a), 330 and 1107(b) of the Bankruptcy Code, the

Debtor, as debtor and debtor in possession, is authorized to employ and retain Blank Rome as

special litigation, real estate, and tax counsel effective nunc pro tunc to the Petition Date, in

accordance with the Application, Golsorkhi Affidavit, the BR Declaration, and this Order, to

perform the Services.

         3.    Blank Rome shall be compensated in accordance with the applicable provisions of

the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and any administrative

or compensation procedures established by Order of the Court.

         4.    Prior to applying any increases in its hourly rates beyond the rates set forth in the

Application, Blank Rome shall provide ten (10) days’ notice of any such increases to the Debtor,

the United States Trustee, and counsel to any statutory committee appointed in this case.




                                                 2
       5.      Notwithstanding any stay that might be imposed by Bankruptcy Rule 6004(h), this

Order shall be effective and enforceable immediately upon entry hereof.

       6.      The Debtor is authorized and empowered to take all actions necessary to implement

the relief granted in this Order.

       7.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order.

NO OBJECTION:


       /s/ Paul Schwartzberg
Office of the United States Trustee

Dated: New York, New York
       November 14th, 2019
                                                      /s/ STUART M. BERNSTEIN____________
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
